Citation Nr: 1645560	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, bunions, plantar fascitis/heel spur syndrome and contracted digit.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

The Veteran had active service from January 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of file. 

This case was remanded by the Board for further development in April 2015.  The case was returned to the Board in September 2015, at which time the Board issued a decision denying the Veteran's claim for a rating in excess of 30 percent for his bilateral foot disorders.   The Veteran appealed that decision and in August 2016, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting the parties Joint Motion for Remand (JMR), vacating the Board's decision and remanding the claim to the Board for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

This issue was before the Board in September 2015, at which time the Board denied a rating in excess of 30 percent for the Veteran's foot disorder.  In an August 2016 Order granting a Joint Motion for Remand, the Court found that the Board had not provided an adequate discussion of the reasons and bases as to why the Veteran's plantar fasciitis, bilateral hallux valgus, bunions, and/or hammertoes were not distinct and separate manifestations entitled to separate disability ratings.  The Board has reviewed the evidence of record and finds that clarification is necessary by a VA examiner prior to adjudicating this claim.  

A July 2008 VA examination report showed that the Veteran was diagnosed with pes planus, plantar fasciitis, bunions, contracted digits, and heel spur syndrome.  At a March 2010 VA examination, diagnoses were noted of bunions, pes planus, plantar fasciitis, and bilateral ankle equinus.  In February 2012, a VA examination report showed pes planus and plantar fasciitis.  In July 2015, the VA examiner diagnosed pes planus and plantar fasciitis.  Finally, at a March 2016 VA examination, the examiner noted diagnoses of pes planus, hallux valgus, and plantar fasciitis. 

Although the VA examination reports noted multiple diagnoses of foot disorders, the objective physical findings do not distinguish which symptoms the Veteran has due to which disorder.  Furthermore, it is unclear from the VA examination reports as to whether it is possible to differentiate between the Veteran's symptoms of pes planus and plantar fasciitis or whether they overlap.  Therefore, a clarifying VA opinion is necessary prior to adjudication.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records and associate them with the claims file.  If it is determined that any pertinent private treatment has been provided, the Veteran's assistance in obtaining those records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter, return the claims file to the examiner who conducted the March 2016 VA examination.  If that examiner is unavailable, a suitable replacement shall be provided.  If an examination is needed to respond to the below, an appropriate examination should be scheduled.  The claims file should be available to, and reviewed by, the examiner in conjunction with the reported findings. Ensure that the examiner provides all information required for rating purposes. 

The examiner should provide all relevant diagnoses of foot disorders, including distinguishing when necessary between right or left foot disorders, during the period on appeal. 

The examiner shall describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected foot disorders.   Specifically, to the extent findings of the various impairments can be dissociated, that should be clearly set out.

To the extent possible, the examiner is asked to differentiate between the symptoms attributable to plantar fasciitis and those attributable to the bilateral pes planus as well as other separate foot pathologies.

The examiner must also state whether the Veteran has weak foot, claw foot, hallux valgus, hallus rigidus, hammer toes, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  For any diagnosis provided, the examiner must discuss whether and how the symptoms of that disorder meet the criteria provided in the applicable Diagnostic Code.   

The examiner should also render an opinion, based upon best medical judgment, as to whether, and to what extent, the Veteran experiences any additional functional loss (beyond that which is demonstrated clinically) due to pain and/or any of the other symptoms of the service-connected bilateral foot disability noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

3. Thereafter, the claims should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


